Spofford, J.
We do not think the plaintiff’s admission that Felix Percy, if present, would swear that he was appointed administrator of the maker’s succession in September or October, 1848, is sufficient proof that he was the duly qualified and acting administrator on the 4th November, 1848, the day of the demand.
Even were it so, the decision relied upon by the appellant’s counsel, Toby v. Maurion, 7 L. 495, is not applicable to the facts of the present case.
The case of Landry v. Stansbury, 10 L. 486, is an authority directly in support of the judgment appealed from.
The demand was made at the domicil of the deceased, of his widow, who answered that the same could not be paid at present.
The Judgment affirmed with costs.